Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) as applied to claims 15-19 and 21-22 above and further in view of Michal et al. (USPGPub2005/0249779).
Regarding claims 1-2, 8, and 11-14, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen are as shown above.  Sarasam as evidenced by Gemelli and Vezina et al. and Hansen fails to teach removing non-volatile carbon deposits from the device prior to coating.  However, Michal teaches a plasma etching process for the purpose of cleaning a stent wherein the process is capable of removing non-volatile carbon deposits, followed by deposition of a carbon layer over the surface of the implant, wherein the purpose of the carbon layer is to provide a binding site for a bioactive material.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma etching process of Michal in the stent 
Regarding claim 4, the pyrolytic carbon of Sarasam would have the quality of being impervious as claimed.
Regarding claim 5, pyrolytic carbon is a known amorphous material.
Regarding claim 6, it should further be noted that the applicant notes in their own specification that the acidic groups may be formed by adsorption of oxygen onto the deposited carbon layer, wherein it the position of the examiner that given exposure to air, the prior art invention would also adsorb oxygen from the atmosphere. Further it would seem inherent that if the current application forms oxides that are varied in nature due to the underlying substrate material, the prior art material would experience the same phenomena for the same reason.
Regarding claim 7, Sarasam further teaches the coating applied may by free of polymer (col. 23, line 65 through col. 24 line 17) indicating that in all embodiments presented, Sarasam does not require .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) and further in view of Michal et al. (USPGPub2005/0249779) as applied to claims 1-2, 4-8 and 11-14 above and further in view of Park et al. (USPGPub2007/0225785).
Regarding claim 9, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal are as shown above. Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal fails to teach wherein the plasma contains a combination of hydrogen and argon, although Sarasam in view of Michal does teach the use of argon plasma.  However, Park teaches that is well known when cleaning using argon plasma to include additional gasses .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) and further in view of Michal et al. (USPGPub2005/0249779)) as applied to claims 1-2, 4-8 and 11-14 above and further in view of Callol et la. (US6174329).
Regarding claim 10, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal are as shown above. Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal fails to teach the deposition method used to apply the pyrolytic carbon coating.  However, Callol teaches that pyrolytic carbon coatings are known to be applied to stents via sputtering (col. 6, lines 25-46). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pyrolytic carbon coating of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal using the methods of Callol as a use of a known deposition technique to apply a similar coating material to improve a similar substrate in the same way.
Claims 15-19 and 21-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) and further in view of Suzuki et al. (US8900291).
Regarding claims 15, 18 and 22, Sarasam teaches providing a nitinol stent (col. 31, lines 51-65) coated with a pyrolytic carbon primer layer (col. 26, lines 11-22) and wherein a paclitaxel layer is formed over the primer layer (claim 1) and wherein no polymer is required in the paclitaxel layer. Further it should be noted that there is no desire to provide a variable coating thickness in Sarasam which would require steps that are not mentioned in the prior art.  Further Sarasam states that the carbon layer can have “a suitable thickness” (as cited above), implying that only a single thickness is preferably used. Further, it should be noted that several of the potential metals employed by Sarasam form native oxides in air and therefore they would reasonably be present as a material property of those substrates.  As evidence the examiner would point to 1) Gemelli et al. (second paragraph under Introduction) wherein it is stated that titanium forms passive oxide on its surface spontaneously under standard conditions, 2) Vezina et al. (figures under Passivation Process) wherein is stated that chromium in stainless steel reacts with ambient air to form a protective oxide layer and 3) Hansen et al. (paragraph above Fig. 5) wherein it is stated that NiTi forms a passive oxide when exposed to air at ambient temperature. It should further be noted that the applicant notes in their own specification that the acidic groups may be formed by adsorption of oxygen onto the deposited carbon layer, wherein it the position of the examiner that given exposure to air, the prior art invention would also adsorb oxygen from the atmosphere.  Further it would seem inherent that if the current application forms oxides that are varied in nature due to the underlying substrate material, the prior art material would experience the same phenomena for the same reason. The teachings of Sarasam as evidenced by Gemelli and Vezina and Hansen are as shown above. Sarasam as evidenced by Gemelli and Vezina and Hansen fails to teach the coating thickness of the carbon layer applied.  However, Suzuki teaches that when coating stents with carbon layers it is known to use a coating thickness substantially overlapping that of the current claims wherein the range 
Regarding claim 16, Sarasam further teaches the coating applied may by free of polymer (col. 23, line 65 through col. 24 line 17) indicating that in all embodiments presented, Sarasam does not require the use of a polymeric cover layer. Further the paclitaxel of Sarasam is an antiproliferative agent.
Regarding claim 17, there is no requirement that the primer layer require anything other than pyrolytic carbon which meets the percentage limitations of the current claims.
Regarding claims 19 and 21, Sarasam teaches providing a nitinol stent (col. 31, lines 51-65) coated with a pyrolytic carbon primer layer (col. 26, lines 11-22) and wherein a paclitaxel layer is formed over the primer layer (claim 1) and wherein no polymer is required in the paclitaxel layer. Further it should be noted that there is no desire to provide a variable coating thickness in Sarasam which would require steps that are not mentioned in the prior art.  Further Sarasam states that the carbon layer can have “a suitable thickness” (as cited above), implying that only a single thickness is preferably used.  Further it is noted that the coating of Sarasam as evidenced by Gemelli and Vezina and Hansen and further in view of Suzuki would comprise a carbon coating that would reasonably mask variations in surface energy in the same manner as claimed.
Response to Arguments
	The arguments related to claims 15-19 and 21-22 are moot in view of new grounds of rejection.
	Further the examiner has acknowledged the claim amendments to claims 1-2, 4-8 and 11-14 within the rejections of those claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717